CORAL GOLD RESOURCES LTD. Suite 400 – 455 Granville Street Vancouver, BCV6C1T1 Ph: (604) 682-3701; Fax: (604) 682-3600 www.coralgold.com ir@coralgold.com July 11, 2007 Trading Symbols: TSX Venture – CGR US;OTC.BB – CGREF Berlin and Frankfurt – GV8 Coral to begin deep drilling program Coral Gold Resources Ltd. is pleased to announce that it will begin drilling four deep holes (3 – 5,000 feet) on its wholly owned Robertson Property in the Battle Mountain – Cortez Eureka gold belt in Northern Nevada, USA on July 16, 2007 to explore the lower plate. The drilling will be carried out by Lang Exploratory Drilling of Elko, NV, a subsidiary of Boart Longyear, Inc. On Behalf of the Board of Directors: “Louis Wolfin” Louis Wolfin President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release.
